15‐3335‐ag 
Marvel Entmʹt, LLC v. Commʹr  

                    UNITED STATES COURT OF APPEALS 
                        FOR THE SECOND CIRCUIT 

                                                                        

                                   August Term 2016  

       (Argued:  August 31, 2016                          Decided:  September 7, 2016) 

                                 Docket No. 15‐3335‐ag 
                                                                        

   MARVEL ENTERTAINMENT, LLC, as Successor to Marvel Entertainment, Inc., 
     F.K.A. Marvel Enterprises, Inc. and as agent for members of Marvel 
                 Enterprises, Inc. and Subsidiaries Group, 

                                                      Petitioner‐Appellant, 

                                                v. 

                     COMMISSIONER OF INTERNAL REVENUE, 

                                                      Respondent‐Appellee. 
                                                  

                ON APPEAL FROM THE UNITED STATES TAX COURT 
                                     
                                                  

Before: 
                   WINTER, CHIN, and DRONEY, Circuit Judges. 
                                      ______                                

            Appeal from an opinion and an order and decision of the United 

States Tax Court (Ruwe, J.) granting summary judgment for the Commissioner of 
Internal Revenue and finding petitioner‐appellant Marvel Entertainment, LLC 

liable for federal income tax deficiencies for the taxable years 2003 and 2004.  The 

Tax Court applied a ʺsingle entityʺ approach to reduce the consolidated net 

operating loss of Marvel Entertainment, LLCʹs consolidated group by its 

previously excluded cancellation of debt income.   

             AFFIRMED. 
                                                ______                  

                                  B. JOHN WILLIAMS, JR. (David W. Foster, Nathan 
                                        P. Wacker, Sonja Schiller, on the brief), 
                                        Skadden, Arps, Slate, Meagher & Flom 
                                        LLP, Washington, D.C. and Chicago, 
                                        Illinois, for Petitioner‐Appellant. 

                                  DEBORAH K. SNYDER (Gilbert S. Rothenberg, 
                                       Thomas J. Clark, on the brief), Tax Division, 
                                       Department of Justice, for Caroline D. 
                                       Ciraolo, Acting Assistant Attorney General, 
                                       and Diana L. Erbsen, Deputy Assistant 
                                       Attorney General, Washington D.C., for 
                                       Respondent‐Appellee. 
                                                                    

PER CURIAM: 

             This appeal challenges an opinion and an order and decision of the 

United States Tax Court entered July 21, 2015 granting summary judgment for 

the Commissioner of Internal Revenue.  The sole issue before the Tax Court, and 




                                              ‐ 2 ‐ 
before us on appeal, is whether petitioner‐appellant Marvel Entertainment, LLCʹs 

consolidated group must reduce its consolidated net operating loss (ʺCNOLʺ) 

under Internal Revenue Code § 108(b)(2)(A) by the total amount of the groupʹs 

previously excluded cancellation of indebtedness income under a ʺsingle entityʺ 

approach as opposed to determining the amount of CNOL apportionable to each 

member and applying § 108(b)(2)(A) on a member‐by‐member basis.  The Tax 

Court applied a ʺsingle entityʺ approach to reduce the CNOL, finding 

deficiencies in income tax due for the taxable years 2003 and 2004 in the amounts 

of $2,144,756 and $14,453,653, respectively.  

             Applying de novo review, Scheidelman v. Commʹr, 682 F.3d 189, 193 

(2d Cir. 2012), we affirm for substantially the reasons stated by the Tax Court in 

its complete and well‐reasoned opinion, 145 T.C. 69 (2015).             




                                        ‐ 3 ‐